DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      DARRIS JAMESON HAYES,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-1702

                          [December 22, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Kirk Volker, Judge; L.T.
Case Nos. 502014CF012444A, 502014CF012445A, 502014CF012446A,
502014CF012450A, 502014CF012451A and 502014CF012453A.

   Darris Jameson Hayes, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, KUNTZ and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.